 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     PETER STAVRIANOUDAKIS, ET AL.,                         Case No. 1:18-cv-01505-LJO-BAM
12
                                            Plaintiffs, ORDER APPROVING STIPULATION
13                                                      CONTINUING INITIAL SCHEDULING
                   v.                                   CONFERENCE
14

15   UNITED STATES FISH & WILDLIFE
     SERVICE, ET AL.,
16
                                          Defendants.
17

18
          Pursuant to the stipulation of the Parties, and for good cause shown, the initial scheduling
19
     conference currently set for October 3, 2019, is HEREBY CONTINUED to December 12, 2019 at
20
     9:30 AM in Courtroom 8 (BAM) before the undersigned. A joint scheduling report shall be filed,
21
     and a copy shall be emailed, in Word format, to bamorders@caed.uscourts.gov, one week prior to
22
     the scheduling conference. The parties may appear at the conference by telephone with each party
23
     using the following dial-in number and access code:            dial-in 1-877-411-9748; access code
24
     3190866.
25   IT IS SO ORDERED.
26
        Dated:    September 19, 2019                             /s/ Barbara    A. McAuliffe              _
27                                                          UNITED STATES MAGISTRATE JUDGE
28
                                                        1
                   Order Approving Stipulation Continuing Initial Scheduling Conference (1:18-cv-01505-LJO-BAM)
